 In the Matter of WILSONATHLETICGOODS MANUFACTURINGCOMPANYandTEXTILEWORKERS UNIONOF AMERICA,C. I. O.Case No. 3-R-1107.-Decided March4,1946Messrs.John L. Cockrill,of Chicago, Ill.,R. C. Cook,of Buffalo,N. Y., andW. P. Holmes,of Ironton, Ohio, for the Company.Mr. John TVolski,of Buffalo,N. Y., for the Union.Mr. Phil E. Thompson,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers Union of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofWilson Athletic Goods Manufacturing Company,' Golf Bag Division,Buffalo, New York, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon duenotice before Francis X. Helgesen, Trial Examiner.The hearingwas held at Buffalo, New York, on November 16,1945. The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWilson Athletic Goods Manufacturing Company is a Delawarecorporation engaged in the manufacture of golf bags at its plant in'The partiesstipulated at the hearing to correct all formal documents to thus showthe true and correct nameof the Company.66 N. L.R. B., No. 28.263 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDBuffalo,New York. During the past 12 months the Company haspurchased raw materials valued in excess of $500,000, approximately55 percent of which was purchased outside the State of New York.During the same period, the Company sold finished products valuedin excessof $500,000, of which approximately 85 percent was shippedoutside the State of New York.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.TILE QUESTION CONCERNING REPRESENTATIONOn September 29, 1945, the Union, by letter, asked the Companyfor recognition as bargaining representative.The Company deniedthe request 2A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company and the Union agree that all production andmaintenance employees, excluding office and clerical employees, time-study clerk, plant superintendent, productionforeman,chief in-spector, and supervisory employees, constitute an appropriate unit.However, the parties disagree as to the following categories ofemployees, all of whom the Union would include and the Companywould exclude.s The Company's contention that its previous negotiations with the Upholsterer's Inter-national Union of North America, including proceedings before the War Labor Boardterminating in April 1944, bar any other representation claims or proceedings,iswithoutmerit.The Upholsterer's Union was certified by the Board as bargaining representativeon June 2,1942,afterwinning a consent election.It has never consummated anycontractwith the Company since its certification and has ceased to function as abargaining representative for more than a year prior to the filing of a petition in thisproceeding.Furthermore,the Upholsterer'sUnion now disclaims any interest in thiscase or any desire to represent the Company's employees.$ The Field Examiner reported that the Union submitted 28 authorizations.There areapproximately 47 employees in the appropriate unit. WILSON ATHLETICGOODS MANUFACTURING COMPANY 265Watchmen:The Company employs three watchmen. They areneithermilitarized nor deputized.Their work consists primarilyof protecting the property, firing the boiler, and some maintenanceduties.They are paid on an hourly basis, are on the same pay roll,and generally have the same conditions of work as production em-ployees.Inasmuch as their duties are custodial and not monitorial,we shall include them within the unit .4Shipping clerk and stockroom clerk :The Company employs oneshipping clerk and one stockroom clerk who perform the customaryduties of such employees.They are responsible for certain stock,cost and production records which are in no way concerned withthe labor policies of the Company.These employees are under thesupervision of the assistant plant manager.We are of the opinionthat their duties and interests are sufficiently identifiable with thoseof production and maintenance employees to warrant their inclusionin the same unit.We shall include them.5Inspectors :The Company has nine employees who work in theplant as inspectors.They spend approximately 10 percent of theirtime as thread trimmers.The remainder of the time they inspectgolf bags for quality and defects in workmanship.They have nosupervisory authority and make only routine inspection reports withno recommendations in respect to the employment status of otheremployees.We shall include them.6We find that all production and maintenance employees of theCompany, including watchmen, inspectors, shipping clerk, and stock-room clerk, but excluding office and clerical employees, time-studyclerk, plant superintendent, production foremen, chief inspector, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.AMatterof Lectrolite Corporation,63 N. L. R. B. 369; cf.Matter of Kelsey-HayesWheel Company,62 N. L.R. B. 421.5Matter ofGoodman Manufacturing Corporation,58 N. L R B. 531 ;Matter ofKearney& Trecker Corporation,60 N. L.R. B. 148,Matter of Sylvania Industrial Corporation,61 N. L.R. B. 1585.0Matter a/ General Bronze Corporation,60 N, L. R. B. 1008 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company employs one part-time charwoman, who works ona regular schedule, averaging approximately 15 hours a week. Sheis on the same basis as other full-time plant employees as to rateof pay, duties, or other conditions of employment. In accord withour established practice, we find this regular part-time employeeeligible to vote in the election?DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itisherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wilson AthleticGoods Manufacturing Company, Buffalo, New York, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the ThirdRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Textile WorkersUnion of America, C. I. 0., for the purposes of collective bargaining.Ma. GERARDD. REILLY took no part in the consideration of theabove Decisionand Direction of Election.7Matter ofMadison IronWorks,Inc.,61 N. L. R. B, 649,